Citation Nr: 0526907	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  04-25 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to June 1, 1998 for an 
award of dependency and indemnity compensation (DIC).


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran, who had active duty from April 1968 to April 
1971, died in August 1993.  The appellant is the surviving 
spouse of the deceased veteran.

This claim comes before the Board of Veterans Appeals (Board) 
on appeal from decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  
In an April 2002 rating decision, the RO granted service 
connection for the cause of the veteran's death and awarded 
the appellant DIC.  In May 2002, the appellant disagreed with 
the effective date of the award of DIC.  By a statement of 
the case (SOC) issued in April 2004, an effective date of 
June 1, 1998, but no earlier, was assigned for the award of 
DIC.  A timely substantive appeal was received in June 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A claim for Social Security Administration (SSA) benefits by 
a survivor of a veteran shall request information sufficient 
to constitute an application for both veterans' benefits and 
for Social Security benefits.  Thus, a claim for SSA benefits 
following the death of a veteran may also constitute a claim 
for DIC.  38 U.S.C.A. § 5105 (West 2002); 38 C.F.R. § 3.153 
(2004).  By the terms of the statute, the filing of a DIC 
claim with VA based on a claim for SSA benefits by a survivor 
of a veteran is not limited to a claim by a spouse of the 
veteran.  

In this case, the veteran's surviving spouse, the appellant, 
did not submit a claim for SSA benefits until 1998, but the 
appellant contends that a SSA claim was filed on behalf of 
her daughter, a child of the veteran.  The claims file 
reflects that the RO obtained the information from SSA as to 
the earliest date on which the appellant submitted an 
application for SSA benefits, but there is no evidence that 
VA has attempted to search for a claim for SSA benefits by 
any other survivor of the veteran, to include a child of the 
veteran.  The Board cannot proceed with review of the claim 
for DIC benefits prior to June 1, 1998, until such a search 
has been conducted.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request that the 
appellant provide the Social Security 
number or other information needed for 
inquiry to SSA regarding any claim for 
SSA benefits on behalf of a child of the 
veteran prior to June 1, 1998.  If the 
application in question has been 
destroyed or is otherwise no longer 
available, SSA should provide all 
available information concerning the 
claim, including but not limited to the 
type of form that would have been 
required in 1993.  

2.  After completing any additional 
necessary development, the claim for an 
effective date prior to June 1, 1998 for 
an award of DIC should be readjudicated.  
If the disposition remains unfavorable, 
the AMC/RO should furnish the appellant a 
supplemental statement of the case and 
afford an opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).
 
 
 
 

